— Appeal by the defendant from two judgments of the County Court, Rockland County (Edelstein, J.), both rendered October 25, 1984, convicting him of criminal sale of a controlled substance in the second degree under indictment No. 84-102, and criminal possession of a controlled substance in the fourth degree under indictment No. 84-112, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We note that contrary to the parties’ statements on appeal, the original court file and sentencing minutes filed on June 3, *5271985, demonstrate that the defendant was indeed sentenced on both indictment No. 84-112 and indictment No. 84-102. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.